UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX annual report of proxy voting record of registered management investment company Investment Company Act file number: 811- 6325 Dreyfus Midcap Index Fund, Inc. (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: July 1, 2013 - June 30, 2014 Item 1. Proxy Voting Record Dreyfus Midcap Index Fund, Inc. 3D SYSTEMS CORPORATION Ticker: DDD Security ID: 88554D205 Meeting Date: MAY 19, 2014 Meeting Type: Annual Record Date: MAR 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William E. Curran For For Management 1.2 Elect Director Peter H. Diamandis For For Management 1.3 Elect Director Charles W. Hull For For Management 1.4 Elect Director Jim D. Kever For For Management 1.5 Elect Director G. Walter Loewenbaum, II For For Management 1.6 Elect Director Kevin S. Moore For For Management 1.7 Elect Director Abraham N. Reichental For For Management 1.8 Elect Director Daniel S. Van Riper For For Management 1.9 Elect Director Karen E. Welke For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation A. O. SMITH CORPORATION Ticker: AOS Security ID: 831865209 Meeting Date: APR 07, 2014 Meeting Type: Annual Record Date: FEB 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gloster B. Current, Jr. For For Management 1.2 Elect Director William P. Greubel For For Management 1.3 Elect Director Idelle K. Wolf For For Management 1.4 Elect Director Gene C. Wulf For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management AARON'S, INC. Ticker: AAN Security ID: 002535300 Meeting Date: JUN 10, 2014 Meeting Type: Annual Record Date: APR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Declassify the Board of Directors For For Management 2.1 Elect Director Ray M. Robinson For For Management 2.2 Elect Director Ronald W. Allen For For Management Elect Director Brian R. Kahn For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ABERCROMBIE & FITCH CO. Ticker: ANF Security ID: 002896207 Meeting Date: JUN 19, 2014 Meeting Type: Annual Record Date: APR
